Citation Nr: 1025934	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a tendon rupture 
of the right distal biceps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1969 and from December 1981 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2007 from the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, granted an initial noncompensable rating for 
rupture of the right distal biceps tendon pursuant to 38 U.S.C.A. 
§ 1151. 

During the pendency of the appeal, the case was transferred to 
the Pittsburgh, Pennsylvania RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his October 2008 substantive appeal (VAF I-9), the Veteran 
requested a Travel Board hearing to be held before a Veteran's 
Law Judge.  Subsequently he moved to Erie, Pennsylvania and in 
July 2009, the case was transferred to the RO in Pittsburgh, 
Pennsylvania.  In February 2010 he was sent a letter advising him 
that a Travel Board hearing would be held at the Pittsburgh RO on 
March 31, 2010. 

Prior to the hearing date, the Veteran sent a letter to the RO 
advising that he no longer lives in Pennsylvania, that he now has 
an address in New York State, and that he wished his case to be 
transferred to the RO in Buffalo New York.  He specifically 
requested that he wanted the hearing to be relocated and 
rescheduled to be held at the RO in Buffalo, New York.  This 
letter was received on March 12, 2010.  To date the RO has not 
acted on the Veteran's request to reschedule the hearing to be 
held at the Buffalo RO.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2008)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The case should be transferred to the 
jurisdiction of the RO in Buffalo, New 
York.
 
2.  Thereafter, the Buffalo RO should 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO in Buffalo, NY, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

3.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to the 
Board for further review.  

The purpose of this remand is to comply with due process of law.  
The Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


